DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lindskog (US 2020/0191979).
	Regarding claim 1, Lindskog discloses a device, the device (PSTA as disclosed in section 0039, see also section 0093, see Fig. 16, sections 0103-0104) comprising processing circuitry coupled to storage, the processing circuitry configured to: 
determine a first sounding frame (NDP received from the RSTA as disclosed in section 0089) received from a responding STA (RSTA), wherein the first sounding frame is received at a first time of arrival (ToA) as disclosed in section 0089, see also sections 0096-0099; 
determine a second sounding frame (NDP received from ISTA as disclosed in section 0089) received from an initiating STA (ISTA), wherein the second sounding frame is received at a second ToA (as disclosed in section 0089, see also sections 0096-0099);
identify a first reporting frame received from the RSTA (RSTA to ISTA LMR as disclosed in section 0040, see also sections 0089-0092); 
identify a second reporting frame received from the ISTA (ISTA to RSTA LMR as disclosed in section 0040, see also sections 0089-0092); 
extract (by the PSTA as disclosed in sections 0039, a first phase shift time estimation (PS-TOA as disclosed in sections 0089-0092) from the first reporting frame; 
extract (by the PSTA as disclosed in section 0039) a second phase shift time estimation (PS-TOA as disclosed in sections 0089-0092) from the second reporting frame; and 
determine a ranging location (differential distance as disclosed in sections 0038-0039, see also section 0093) of the device based on the first ToA, the second ToA, the first phase shift time estimation (PS-TOA from RSTA), and the second phase shift time estimation (PS-TOA from the ISTA).
Regarding claim 2, Lindskog discloses the first reporting frame is a first location measurement report (LMR) received from the RSTA (RSTA to ISTA LMR as disclosed in section 0040, see also sections 0089-0092). 
Regarding claim 3, Lindskog discloses the second reporting frame is a second LMR received from the ISTA (ISTA to RSTA LMR as disclosed in section 0040, see also sections 0089-0092).
Regarding claim 4, Lindskog discloses the first sounding frame is an uplink (UL) null data packet (NDP) and wherein the second sounding frame is a downlink (DL) NDP (as disclosed in section 0089).
Regarding claim 5, Lindskog discloses the processing circuitry is further configured to determine a time of flight (ToF) of the UL NDP is equal to a ToF of the DL NPD (by calculating the differential TOF between the NPDs as disclosed in section 0035).
Regarding claim 6, Lindskog discloses the processing circuitry is further configured to determine a time difference (differential time of flight as disclosed in section 0035) between a first time of departure (TOD from ISTA as disclosed in section 0035, see also section 0092) of the UL NDP and a second time of departure of the DL NDP (TOD from RSTA as disclosed in section 0035, see also section 0092).
Regarding claim 7, Lindskog discloses the first phase shift time estimation is greater than or equal to the first ToA of the UL NDP at the ISTA by determining the difference between the first phase shift estimation (PS-TOA as disclosed in section 0074) and the first ToA of the UL NDP at the ISTA (ISTA’s TOA as disclosed in section 0074).
Regarding claim 8, Lindskog discloses a transceiver configured to transmit and receive wireless signals (see Fig. 16, sections 0103-0104). 
Regarding claim 9, Lindskog discloses an antenna (Fig. 16, element 1697, see section 0103) coupled to the transceiver to cause to send the frame.
Regarding claims 10-16, Lindskog discloses the limitations of claims 10-16 (see above rejection of claims 1-7, which is applicable hereto) implemented as a non-transitory computer readable medium (see section 0124-0125).
Regarding claims 17-20, the claimed method includes limitations corresponding to the above rejection of claims 1-4, which is applicable hereto.   

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS B ODOM whose telephone number is (571)272-3046. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on (571)-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS B ODOM/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        August 17, 2022